Title: From George Washington to Henry Laurens, 6 November 1778
From: Washington, George
To: Laurens, Henry


  
    Sir,
    Head Quarters [Fredericksburg, N.Y.] Novemr 6th 1778
  
On Wednesday Evening I received your Excellency’s favors of the 30th ulto & 1st Inst. with their several inclosures.
I will direct the best & cheapest disposition, I can, to be made of the cavalry for their accommodation in Quarters—and will instruct the Forage Master on the occasion.
The remittance to the Pay Master which you mention, I presume has come to hand, having been applied to by him, to issue an order for the payment of the Troops for August and September.
  
  
  
  I have transmitted the letter from nicholas Dupui & others, with the affidavits to His Excellency Govr Clinton—& have ordered Colonel Cortland to march with his regiment towards the Minisinks—and to take such Post as the Govr may point out.
I have made a distribution of the Printed Manifestoes—and there is no doubt, but the Enemy will very soon be possessed of some of the copies—and of news Papers that contain them.
By a letter from Lord Stirling of the 3d Inst. he informed me, “That the Fleet at the Hook the preceding day—increased to 108 Sail—and that morning at seven weighed Anchor & stood out to Sea[”]—I am impatiently waiting for further advices from New York and to learn whether any other, & what movements are likely to take place. I have the Honor to be with the greatest respect and esteem Yr Excellency’s Most Obet servant

  Go: Washington

